        Case 1:20-cv-01522-AWI-SAB Document 16 Filed 03/25/21 Page 1 of 2



1
2
3
4                                    UNITED STATES DISTRICT COURT

5                                   EASTERN DISTRICT OF CALIFORNIA

6    GUILLERMO TRUJILLO CRUZ,                          )   Case No.: 1:20-cv-01522-AWI-SAB (PC)
                                                       )
7                     Plaintiff,                       )
                                                       )   ORDER DENYING PLAINTIFF’S MOTION
8           v.                                             REGARDING PAYMENT OF FILING FEE
                                                       )
9                                                      )   (ECF No. 15)
     C. PFEIFFER, et al.,
                                                       )
10                                                     )
                      Defendants.                      )
11                                                     )
                                                       )
12
13          Plaintiff Guillermo Trujillo Cruz is proceeding pro se in this civil rights action pursuant to 42

14   U.S.C. § 1983.

15           On December 21, 2020, Plaintiff was directed to pay the $400.00 filing fee in full within

16   fourteen days because he has suffered three or more strikes under 28 U.S.C. §1915(g) and he failed to

17   demonstrate imminent danger of physical harm. (ECF No. 9.)

18          On January 28, 2021, the Court denied Plaintiff’s motion for reconsideration of the Court’s

19   December 21, 2020 order and directed Plaintiff to pay the $400.00 filing in fee within fourteen days or

20   the action would be closed without future notice. (ECF No. 11.)

21          On February 17, 2021, the Court granted Plaintiff’s request for a thirty day extension of time to

22   submit the filing fee. (ECF No. 14.)

23          On March 24, 2021, Plaintiff filed a motion requesting that the Court allow him to pay the

24   filing in fee by way of installment payments.

25          Plaintiff misunderstands the relevance of the three strikes provision set forth in 28 U.S.C. §

26   1915. Payment of the filing fee is a statutory prerequisite to a civil action in federal district court. See

27   28 U.S.C. § 1914 (filing fee a statutory prerequisite to commencing civil action in federal district

28   court). In other words, Plaintiff – like all other plaintiffs – must pay a filing fee in order to commence

                                                           1
        Case 1:20-cv-01522-AWI-SAB Document 16 Filed 03/25/21 Page 2 of 2



1    a civil action in federal district court. However, 28 U.S.C. § 1915 allows district courts to grant a

2    plaintiff leave to proceed in forma pauperis. 28 U.S.C. § 1915. In forma pauperis status allows

3    prisoner-plaintiffs, who have fulfilled certain requirements, to commence an action prior to paying the

4    entire filing fee. Nonetheless, the prisoner is still required to pay the full amount of the filing fee, but

5    the prisoner may pay the filing fee in installments. 28 U.S.C. § 1915(b). However, Section 1915

6    prohibits a court from granting in forma pauperis status to a prisoner-plaintiff who “has, on 3 or more

7    prior occasions ... brought an action or appeal in a court of the United States that was dismissed on the

8    grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,

9    unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). In other

10   words, where a prisoner-plaintiff has not paid the filing fee, the threshold question (and therefore

11   relevant question) is whether the prisoner-plaintiff may proceed in forma pauperis.

12            If the prisoner-plaintiff is granted leave to proceed in forma pauperis, the action proceeds

13   without prepayment of the filing fee and the prisoner-plaintiff pays the filing fee in installment

14   payments. If the prisoner-plaintiff is denied leave to proceed in forma pauperis, the prisoner-plaintiff

15   must pay the filing fee before the action can proceed, as is the case for all other plaintiffs.

16            Here, because Plaintiff’s application for leave to proceed in forma pauperis was denied and he

17   was not in imminent danger at the time he filed this action, Plaintiff may only proceed in this action if

18   he first pays the filing fee in full. See 28 U.S.C. § 1915(g). Plaintiff is granted twenty (20) days from

19   the date of service of this order to pay the filing fee in full, or the action will be dismissed by the

20   District Judge. In addition, no further extensions of time will be granted, absent extraordinary

21   circumstances not present here.

22
23   IT IS SO ORDERED.

24   Dated:     March 25, 2021
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           2
